Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn, reversed on the law, information dismissed and fine remitted- The record contains ample evidence warranting a trier of the fact in holding that the defendant corporation violated section 2411 of the Penal Law, except for the fact that the trial court exculpated the individuals by reason of whose acts alone the corporation could be convicted. The corporation could only be held to sanction the acts of its employees. If those acts were not wrongful, the corporation’s act in sanctioning them would not be wrongful or violative of the statute. If those acts were wrongful, the corporation could be held to have violated the statute. Here the findings of the trial court were inconsistent. It found that the acts of two employees and the one officer were not wrongful and hence acquitted them, although the evidence would have permitted a contrary finding. The finding that the acts were not wrongful precluded a finding that the corporation’s act was wrongful, since the defendant’s act must have necessarily been predicated upon the acts of the employees. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.